deaartment of the treasury internal_revenue_service washington d c t a x e x e m a t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date uil employer_identification_number legend a b d e f x dear ------------------ from b facts a is an educational_organization described in sec_501 and sec_509 of the internal_revenue_code a educates the public about the importance of science and technology to the national defense of the usa specifically a focuses on aerospace education for the military and civilian sectors in the usa b is described in sec_501 of the code as a veteran’s organization b is a large organization with many thousands of members in many chapters around the usa among its activities are promoting efforts to keep the d adequate strong and powerful to educate members of the d and public about the need for proper development of air power and progress in aviation to commemorate the memory of those who died defending the usa and offering group_life_insurance to its members b publishes a monthly magazine and several newsletters b also offers national symposia on topical aerospace and defense issues as of x approximately f of b’s members are past or present members of the armed_forces this is in reply to your requesting rulings concerning the proposed transfer of assets to a over the past year a and b have reviewed their structures and interactions based on this review the organizations propose to reorganize as described below -a will continue its educational activities a will expand its educational programs by taking over all educational activities owned and operated by b -a will change its name to b -a will become a membership-based organization and assume the membership of b and b’s field units -b will continue to exist and continue offering insurance to its veteran members -b will transfer its educational programs to a increasing b’s efficient use of its assets by consolidating its current programs with those offered by a -b will strengthen its financial position by focusing on its insurance programs -b will change its name to e b will transfer to a all of its tangible assets eg cash bonds and equities and intangible assets that relate to b’s educational activities a will then carry on the educational activities previously operated by b the organizations anticipate many benefits from the reorganization these include better serving b’s veteran members’ insurance needs and strengthening b’s financial position b will retain ownership of the b building and continue marketing insurance to its members membership in e would be granted to those qualifying individuals who enroll in an insurance program offered by e insurance benefits will not be offered to non-veterans membership in e would not be contingent on membership in any other organization b will continue to operate with a board_of trustees board elected officers and membership there will be an interim period whereby officers and members of the current boards of a and b will both serve on a revised board_of b after this interim period b will become fully responsive to its members as a fully functional membership_organization with membership voting for b’s board rulings the following rulings are requested the transfer of assets by b to a will not adversely impact the tax-exempt status of b under sec_501 of the code the transfer of assets by b to a will not result in unrelated_business_taxable_income to b under sections of the code law sec_501 of the code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for veterans of the united_states armed_forces and present members of the united_states armed_forces no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual at least seventy-five percent of the total members of the organization must be past or present members of the armed_forces sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived from any unrelated_trade_or_business which it carries on regularly sec_512 of the code excludes from unrelated_business_taxable_income rents_from_real_property sec_513 of the code defines the term unrelated_trade_or_business as one that is not substantially related to the exercise or performance by an organization of its charitable purpose or function constituting the basis for its exemption sec_512 of the code excludes from unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than a inventory or b property_held_primarily_for_sale to customers in the ordinary course of a trade business this provision also states that there shall be excluded from unrelated_business_taxable_income all gains or losses recognized in connection with the organization’s investment activities from the lapse or termination of options to buy or sell securities or real_property sec_1_501_c_19_-1 of the income_tax regulations provides that sec_501 organizations can provide insurance benefits for their members or dependents of their members or both of these categories sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code the frequency and continuity with which the activities are conducted and the manner in which they are pursued are of great importance analysi sec_1 the transfer of assets by b to a is consistent with the continued tax-exempt status of b under sec_501 of the code b will continue offering insurance to its members which is a permitted activity for organizations described in sec_501 see sec_1 c - c of the regulations at least of b’s members are past or present members of the armed_forces as is required under sec_501 insurance benefits will not be offered to non-members thus b will continue to qualify for exemption under sec_501 the transfer of assets by b to a will not result in unrelated_business_income subject_to tax because the transfer is a unique event rather than a trade_or_business regularly carried on the transfer is not an ongoing event and will not continue to occur in the future therefore the transfer is not regularly carried on under sec_512 of the code and sec_1 c of the regulations also b will not receive any cash or other type of payment for the transfer of assets to a this supports the conclusion that the transfer will not result in unrelated_business_income to b subject_to tax under sections of the code conclusion accordingly we rule that the transfer of assets by b to a will not adversely impact the tax-exempt status of b under sec_501 of the code the transfer of assets by b to a will not result in unrelated_business_taxable_income to b under sections of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice sincerely steven b grodnitzky acting manager exempt_organizations technical group
